Citation Nr: 1622247	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include mood swings and depression.

4.  Entitlement to service connection for high blood pressure.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his February 2014 claim, the Veteran stated he was seeking service connection for mood swings.  The Veteran has also stated he suffers from depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include mood swings and depression.

In the January 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for an enlarged prostate, high cholesterol level, arthritis, diabetes, and high blood pressure.  In the February 2014 notice of disagreement, the Veteran indicated he only disagreed with the denials of entitlement to service connection for arthritis and high blood pressure, and listed a new claim of service connection for back problems.  In the August 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back condition, denied entitlement to service connection for an acquired psychiatric disorder to include mood swings, and confirmed and continued the previous denials of entitlement to service connection for an enlarged prostate, diabetes mellitus, and high cholesterol.  In his September 2014 notice of disagreement, the Veteran indicated disagreement with the denials of entitlement to service connection for diabetes, a back condition, and mood swings, as well as continued disagreement with the denials of service connection for arthritis and high blood pressure.  In the October 2014 statement of the case, the RO denied entitlement to service connection for an acquired psychiatric disorder, back condition, and diabetes mellitus.  In the substantive appeal first received in June 2015, the Veteran indicated he only wished to appeal the issues of entitlement to service connection for a back condition and mood swings.  See also July 2015 substantive appeal (signed by the Veteran).  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to service connection for an enlarged prostate, high cholesterol, or diabetes mellitus, and thus, those issues are not currently before the Board.

In September 2015, this matter was remanded to afford the Veteran a hearing before the Board at his local VA office, per his request.  The Veteran was scheduled to appear for a videoconference hearing at the RO before a member of the Board in April 2016, but the Veteran did not report for this hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

In multiple statements, the Veteran has indicated he would like a representative to be appointed to represent him.  See, e.g., September 2014 Veteran statement.  The Board would like to clarify that VA does not appoint representatives, however the Veteran is free to obtain and appoint a representative to assist him with his claims before VA, if he so desires.  See July 2014 notice letter (section entitled "What Are Veterans Service Organizations and How Can They Help You?"). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Veteran submitted copies of some of his service treatment records obtained from the National Personnel Records Center (NPRC).  See February 2015 letter to the Veteran from the NPRC; see also January 2014 notice letter to the Veteran (regarding the unavailability of his service treatment records).  On remand, the AOJ should undertake appropriate efforts to obtain all of the Veteran's outstanding service treatment records.  

The evidence of record includes the Veteran's report that he was "on disability."  See, e.g., September 2014 Veteran statement.  On remand, the AOJ should ask the Veteran to clarify if he currently receives, or has ever filed a claim for, disability benefits from the Social Security Administration (SSA).  If so, the AOJ should obtain the Veteran's SSA records.

The copies of the service treatment records submitted by the Veteran include a July 1987 emergency care and treatment record which included a diagnosis of hypertension.  The Veteran has submitted copies of some private treatment records from Kaiser Permanente, as well as copies of some records regarding a claim for workers' compensation benefits.  See, e.g., January 2015 Veteran statement with copies of private treatment records.  However, the medical evidence of record does not include a current diagnosis of hypertension or high blood pressure.  Further, in the July 2015 substantive appeal, the Veteran stated a Dr. D.E. could verify his "state of mind" regarding his depression.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment, and undertake appropriate efforts to obtain all outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's outstanding service treatment records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to clarify whether he is currently receiving, or has ever filed a claim for, SSA disability benefits.  The AOJ should then undertake appropriate development to obtain any outstanding SSA disability records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all private treatment related to his back, arthritis, mood swings, depression, and high blood pressure.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include full records from Kaiser Permanente, any outstanding workers' compensation records, and any treatment records from Dr. D.E. regarding the Veteran's mood swings and/or depression.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #1, #2, and #3, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

5. The AOJ should ask the Veteran to identify any VA treatment, and obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

